Judgment, Supreme Court, Bronx County (Gerald Sheindlin, J.), rendered September 11, 1997, convicting defendant, after a nonjury trial, of murder in the second degree and criminal possession of a weapon in the fourth degree, and sentencing him to concurrent terms of 15 years to life and 1 year, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the court’s determinations concerning credibility. The evidence, viewed as a whole, warranted the reasonable conclusion that when the eyewitness saw defendant repeatedly striking the victim in the chest, defendant was actually stabbing the victim, notwithstanding the eyewitness’s inability to see the knife. The evidence, including the multiple stab wounds, also warranted a reasonable inference of homicidal intent. We have considered and rejected defendant’s remaining arguments. Concur — Tom, J. P., Mazzarelli, Ellerin, Lerner and Andrias, JJ.